13 So. 3d 1112 (2009)
Domingo MERCADO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-1773.
District Court of Appeal of Florida, Third District.
July 22, 2009.
Domingo Mercado, in proper person.
Bill McCollum, Attorney General, for appellee.
Before GERSTEN, ROTHENBERG, and LAGOA, JJ.
ROTHENBERG, J.
Domingo Mercado ("Mercado") appeals the trial court's order denying his motion to correct illegal sentences imposed in the eight cases listed above. The gravamen of Mercado's complaint is the Prison Releasee Reoffender adjudications and resulting mandatory sentences imposed on each count of burglary of an unoccupied dwelling. Although Mercado correctly notes that the Florida Supreme Court in State v. Huggins, 802 So. 2d 276 (Fla.2001), held that the Prison Releasee Reoffender statute did not apply to burglary of an unoccupied dwelling, his reliance on Huggins is misplaced as the Legislature amended the statute, effective July 1, 2001, to include burglary of an unoccupied dwelling as a qualifying offense under the statute. As Mercado's crimes were all committed after July 1, 2001, the trial court correctly denied Mercado's motion.
Affirmed.